On Rehearing.
PER CURIAM.
This application is made upon the theory that the court “inadvertently overlooked” the decision in Herman v. Arthur, 127 U. S. 363, 8 Sup. Ct. 1090, 32 L. Ed. 186, and is confined to a discussion of the bearing of that decision. Such decision was mainly relied upon on the oral argument and was the prominent authority cited in appellants’ brief ; copious excerpts from it being printed therein. The brief on this motion is a mere reproduction of the earlier brief. The authority referred to was not over*74looked — indeed, it could not have been overlooked, unless the court had wholly failed to listen to the oral argument and to read the briefs. If counsel would charitably assume that these are not left undone when a cause is heard on appeal, possibly there might not be so many petitions for rehearing to consider.